Citation Nr: 0017807	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-01 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a fractured right ankle 
claimed as secondary to the veteran's service-connected right 
foot and ankle disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1951 to November 
1953, from September 1957 to May 1964, and from January 1965 
to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran's March 1999 testimony, as well as the March 1999 
private medical statements submitted by the veteran, suggests 
that the veteran's right foot and ankle disabilities are now 
more severe.  The Board construes the statements as an 
implied claim for an increased disability rating for the 
right foot and ankle.  The matter is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  The veteran is currently service-connected for right foot 
plantar bursitis with calcific spurring over the calcaneus 
and recurrent ankle sprains.  

2.  There is no competent medical evidence showing that the 
fractured right ankle is proximately due to or the result of, 
or is aggravated by, the veteran's service-connected right 
foot and ankle disabilities.   


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a fractured right ankle claimed as secondary to the veteran's 
service-connected right foot and ankle disabilities is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran is service-connected for right foot bursitis with 
calcific spurring over the calcaneus and recurrent ankle 
sprains. 

In this case, the Board finds that the veteran's claim for 
secondary service connection for a fractured right ankle is 
not well grounded because there is no competent medical 
evidence that establishes a connection between the fracture 
and the service-connected right foot and ankle disabilities.  
The initial treatment records from Jeffrey M. Farber, M.D., 
dated in October 1997 relate that the veteran had a lot of 
arthritis in the right ankle from previous injuries, as well 
as service-related disability.  However, the records state 
only that the veteran fell on the ice and do not relate the 
fracture to the existing disability.    

In addition, in his March 1999 statement, Dr. Farber again 
acknowledges that the veteran had a history of right ankle 
problems with service-related injuries.  Dr. Farber then 
states his opinion that the right ankle fracture worsened the 
existing arthritis.  As discussed above, the implied claim 
for an increased disability evaluation for the right foot and 
ankle disabilities is referred to the RO.  However, Dr. 
Farber did not opine that the existing right ankle disability 
in any way proximately caused or aggravated the right ankle 
fracture.  Absent medical evidence of such a relationship, 
the claim is not well grounded.  Velez, 11 Vet. App. at 158.  

During the March 1999 hearing, the veteran suggested that Dr. 
Farber did in fact believe that instability in the right 
ankle caused or contributed to the fall and fracture.  
However, as reviewed above, the doctor's statements offered 
by the veteran do not support that assertion.  Moreover, the 
veteran's own report of Dr. Farber's statements is 
insufficient to establish a well grounded claim.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.  

In fact, in this case, only the veteran's opinion supports a 
relationship between the right ankle fracture and the 
service-connected right foot and ankle disabilities.  As a 
lay person, the veteran is competent to relate and describe 
symptoms.  However, he is not competent to offer an opinion 
on matters that require medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, his personal 
opinion as to a secondary relationship between the right 
ankle fracture and the service-connected right foot and ankle 
disabilities is not competent medical evidence required to 
set forth a well grounded claim.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for secondary service 
connection for a fractured right ankle.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for 
secondary service connection for a fractured right ankle, he 
should submit competent medical evidence that shows that the 
service-connected right foot and ankle disabilities caused or 
aggravated the right ankle fracture.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 



ORDER

Service connection for a fractured right ankle claimed as 
secondary to the veteran's service-connected right foot and 
ankle disabilities is denied.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



